[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JAN 04 2008
                              No. 07-13109                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 06-00020-CR-J-20HTS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

OBDULIO GONZALEZ-NAVAS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (January 4, 2008)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Lynn Palmer Bailey, appointed counsel for Obdulio Gonzalez-Navas in this
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gonzalez-Navas’s revocation of

supervised release and resulting sentence are AFFIRMED.




                                          2